Citation Nr: 0328877	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-01 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1965.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to the benefits sought on appeal.  The 
veteran perfected an appeal of that decision.


REMAND

The veteran contends that his currently diagnosed left knee 
disability and hearing loss had their onset during service.  
He also claims to have a low back disability that had its 
onset during service.

The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002)).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and pending 
before VA on that date.  Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002); 38 C.F.R. § 3.159 (2003).

In an August 2001 letter the RO informed the veteran of the 
evidence needed to substantiate his claim, and the relative 
obligations of the veteran and VA in developing that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the August 2001 letter, however, the RO informed 
the veteran that the requested information and/or evidence 
should be submitted within 60 days of the notice.  

In a decision promulgated on September 22, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.A. § 5103(b)(1) (West 2002).  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9 (2003)).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA notice is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Development Required

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2003).

Left Knee Disorder

The veteran's service medical records disclose that in May 
1964 an osteochondroma was detected on the distal left femur.  
The report of an examination in May 1964 indicates that he 
then had degenerative changes in the patella, but the report 
of an X-ray taken at that time shows that he had an old 
defect in the lateral aspect of the patella, but no other 
abnormalities in the knee joint.  In June 1964 the 
osteochondroma was excised from the left femur.  In 
conjunction with his February 1965 separation examination he 
complained of chronic pain at the operative site, which the 
examiner found to be non-incapacitating.  Examination then 
showed no pathology in the left knee.

Private treatment records disclose that in November 1995 the 
veteran complained of pain in the left knee since August 
1995.  He underwent arthroscopic surgery on the left knee in 
November 1995, during which a tear in the posterior horn of 
the medial meniscus was detected, but the knee was otherwise 
in good condition.  

The RO provided the veteran a VA medical examination in March 
2000, at which time examination showed the knee to be normal.  
The examiner then provided the opinion that the torn medial 
meniscus that was documented in November 1995 probably did 
not occur during service.  The examiner did not state, 
however, whether the torn meniscus may have been caused by 
the removal of the osteochondroma in May 1964, although it 
did not manifest until November 1995.

The veteran testified in May 2003 that he has had knee pain 
off and on since having had the surgery on the left femur in 
service.  He contends that the tear to the medial meniscus is 
etiologically related to the surgery that he had in service.



Hearing Loss

The service medical records also show that the veteran 
underwent audiometric examinations in September 1963 and 
January 1964 as part of a hearing conservation program, in 
that he was then working on the flight line.  From September 
1963 to January 1964 he had an increase in the puretone 
decibel thresholds in the left ear at 1000, 4000, and 6000 
Hertz.  He also had an increase in the puretone decibel 
thresholds in the right ear at 500, 1000, and 2000 Hertz, 
although the thresholds remained within normal limits (less 
than 20 decibels).  When examined during his February 1965 
separation examination, the puretone decibel thresholds were 
"0" in all measured Hertz levels in both ears.

The veteran presented the report of a March 1999 private 
audiometric examination showing that he then had a hearing 
loss disability as defined in 38 C.F.R. § 3.385 (2003).  He 
testified in May 2003 that he had had difficulty hearing 
since he was in service, and that he had had his hearing 
checked shortly after he was separated from service.  The 
medical records documenting the hearing test following his 
separation from service are not available.  He contends, 
however, that the hearing loss that was initially documented 
in March 1999 had its onset during service.  He has not been 
provided a VA audiometric examination, nor has an opinion 
been sought on whether his currently diagnosed hearing loss 
is related to the increase in the puretone decibel thresholds 
documented during service.

Low Back Disorder

According to the service medical records, in May 1964 the 
veteran complained of low back pain which his medical care 
provider characterized as "typical low back ache."  An X-
ray study of the back was normal, and he was then instructed 
in Williams' flexion exercises.  The service medical records 
make no further reference to any complaints or clinical 
findings pertaining to the low back, and the spine was shown 
to be normal when examined on separation from service in 
February 1965.

During the March 2000 VA examination the veteran reported 
having episodes of back pain twice a month, which would last 
for a few days.  The physical examination revealed no 
abnormalities, and the examination resulted in an assessment 
of chronic low back pain.  The examiner stated that he would 
not be able to make a more definitive diagnosis unless X-rays 
suggested something more specific.  The X-rays showed 
narrowing of the L4-L5 disc space, which the radiologist 
found to be compatible with degenerative disc disease, and a 
suggestion of posterior osteophytes.  The examiner apparently 
did not review the results of the X-ray study, or indicate 
whether the X-ray findings were supported by any clinical 
evidence of degenerative disc disease.  Nor did the examiner 
indicate whether any currently diagnosed low back disorder 
was etiologically related to the back pain documented during 
service.

For the reasons shown above, the Board finds that additional 
development is required prior to considering the merits of 
the veteran's appeal.  Accordingly, this case is remanded for 
the following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a left knee, 
low back, or hearing loss disorder since 
his separation from service.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  If the RO is not able 
to obtain any identified records, the 
claims file should be documented to that 
effect.

3.  The RO should afford the veteran a VA 
audiometric examination in order to 
determine the etiology of his hearing 
loss.  The claims file and a copy of this 
remand should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  Based on review of 
the medical evidence of record and sound 
medical principles, the examiner should 
provide an opinion on the etiology of the 
veteran's hearing loss.  Specifically, 
the examiner should provide an opinion on 
whether any currently diagnosed hearing 
loss is at least as likely as not related 
to the increase in the puretone decibel 
thresholds documented during service, 
exposure to noise from aircraft, or any 
other incident of service.  The examiner 
should provide the rationale for his/her 
opinion.

4.  The veteran should be afforded a VA 
medical examination in order to determine 
the etiology of any current low back and 
left knee disorders.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct an 
examination of the back and the left knee 
and provide a diagnosis for any pathology 
found.  Based on review of the medical 
evidence of record and sound medical 
principles, the examiner should also 
provide an opinion on the etiology of any 
currently diagnosed low back or left knee 
disorders.  Specifically, the examiner 
should provide an opinion on whether any 
currently diagnosed low back or left knee 
disability is at least as likely as not 
related to the symptoms documented during 
service, or any incident of service.  The 
examiner should provide the rationale for 
his/her opinion.

4.  After pursuing any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issues currently on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case and be given the 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

